NOTICE
                                      2017 IL App (5th) 170133
 Decision filed 11/16/17. The
 text of this decision may be             NO. 5-17-0133
 changed or corrected prior to
 the filing of a Petition for
 Rehearing or the disposition of             IN THE
 the same.

                                   APPELLATE COURT OF ILLINOIS

                            FIFTH DISTRICT
________________________________________________________________________

In re T.J.D., a Minor                       )     Appeal from the
                                            )     Circuit Court of
(The People of the State of Illinois,       )     Williamson County.
                                            )
        Petitioner-Appellee,                )
                                            )
v.                                          )     No. 10-JD-26
                                            )
T.J.D.,                                     )     Honorable
                                            )     Jeffrey A. Goffinet,
        Respondent-Appellant).              )     Judge, presiding.
________________________________________________________________________

         JUSTICE GOLDENHERSH delivered the judgment of the court, with opinion.
         Justices Barberis and Overstreet concurred in the judgment and opinion.

                                           OPINION

¶1       Respondent, T.J.D., filed a petition to terminate his sexual offender registration

pursuant to section 3-5 of the Sex Offender Registration Act (Act). 730 ILCS 150/3-5

(West 2014). The trial court denied the petition, and respondent appealed. On appeal,

respondent argues that the trial court’s interpretation of section 3-5(d) of the Act—which

permits a court to terminate the sex offender registration of an adjudicated juvenile

delinquent if he shows, by a preponderance of the evidence, that he poses no risk to the

community—creates an impossible burden and is contrary to the legislature’s intent. 730

                                                 1

ILCS 150/3-5(d) (West 2014). Respondent argues the trial court’s decision should be

reversed and remanded with directions regarding the proper interpretation of this statute.

Alternatively, respondent alleges the court’s decision denying his petition was against the

manifest weight of the evidence. We affirm.

¶2                                   BACKGROUND

¶3     Petitioner, the State of Illinois (State), filed a petition for adjudication of wardship

on August 13, 2010, in the circuit court of Williamson County. The petition alleged that

respondent, then a minor, committed the offenses of aggravated criminal sexual assault

and aggravated criminal sexual abuse. 720 ILCS 5/12-14(b)(i), 12-16(c)(2)(i) (West

2008). Specifically, the petition alleged that between the dates of January and June 2010,

respondent committed aggravated criminal sexual assault when he placed his penis in the

mouth of A.L., then under eight years of age. 720 ILCS 5/12-14(b)(i) (West 2008). The

petition further alleged that between the dates of January and June 2010, respondent

committed aggravated criminal sexual abuse when he touched the vagina of E.B., then

under eight years of age, for the purpose of sexual gratification. 720 ILCS 5/12­

16(c)(2)(i) (West 2008).

¶4     Respondent entered an admission to both allegations on February 15, 2011, and

was subsequently adjudicated a juvenile delinquent on two counts of aggravated criminal

sexual abuse and assault. 720 ILCS 5/12-14(b)(i), 12-16(c)(2)(i) (West 2008). The court

entered an adjudication and disposition order on April 14, 2011, which required

respondent to register as a juvenile sex offender under the Act. 730 ILCS 150/3-5 (West


                                              2

2008). Respondent was also placed on probation for five years and home electronic

monitoring for 12 months. Respondent registered as a juvenile sex offender on April 15,

2011.

¶5      Respondent was discharged from probation on April 29, 2016. On August 19,

2016, respondent filed a petition to terminate his sexual offender registration pursuant to

section 3-5(d) of the Act. 730 ILCS 150/3-5(d) (West 2014). Under this section of the

Act, a court may terminate the registration of an adjudicated juvenile delinquent if he or

she shows, by a preponderance of the evidence, that he or she “poses no risk to the

community.” 730 ILCS 150/3-5(d) (West 2014). In support of respondent’s contention

that he posed no risk to the community, respondent asserted that he had completed a

current risk assessment, which recommends he be removed from registration; he

successfully completed individual sex offender treatment; his sexual offender history and

recommendations from counselors indicate he is a low risk and requires no supervision or

restrictions; he has resided and attended school in the community without any incidents;

and the continued requirement of registration presents an undue burden.

¶6      Attached to respondent’s petition was a psychosexual risk assessment and

evaluation prepared by Linda Stover, a licensed sex offender evaluator. Based on her

review of records, clinical interviews, written assessments, and stable and acute risk

factors, Stover concluded that respondent should be considered a low risk to the

community. Stover opined that respondent had demonstrated he can live an offense-free

life and should be given the opportunity to continue his life without having to register as

a sex offender. Stover further stated that respondent had completed everything the court
                                             3

asked of him, he assumes full responsibility for his actions, and he “is very remorseful for

all of it.” Stover strongly recommended that respondent be removed from the registration

law.

¶7     In response to respondent’s petition, the State filed a petition to allow a risk

assessment/evaluation on August 30, 2016, requesting that it be allowed to procure its

own risk assessment of respondent performed by an evaluator licensed under the Act. The

petition was granted over respondent’s objection.

¶8     A hearing on respondent’s petition to terminate his sexual offender registration

was held on December 22, 2016. Two psychosexual risk assessment evaluations were

presented to the court: (1) the evaluation prepared by Stover, which we discuss above,

and (2) an evaluation prepared by Donya Adkerson, a licensed sex offender evaluator and

licensed sex offender treatment provider, which was requested by the Williamson County

State’s Attorney’s Office. Adkerson’s evaluation stated that respondent had participated

in both residential and outpatient sex offense specific treatment and that he successfully

completed the treatment with highly positive reports from his treatment providers.

Adkerson opined that respondent had demonstrated a number of strengths in dynamic risk

areas and had shown patterns of behavior associated with decreased risk for sexual

offense recidivism. Adkerson found the risk of respondent’s recidivism to be very low.

Regarding registry removal requirements in Illinois, Adkerson opined:

              “Illinois requires a finding that the individual pose no risk to the

       community to be appropriate for registry removal, which presumably would be a


                                             4

       risk level equivalent to community members at large. A finding of no risk is not

       possible, as some risk for sexual offense exists even among the general population

       for whom no prior sexual offenses have been identified.”

In sum, Adkerson recommended that respondent be released from his sex offender

registry requirements because there “is every reason to believe” respondent would not

reoffend, and because remaining on the sex offender registry creates risk of

destabilization in housing and employment which in turn undermines best functioning.

¶9     The court also heard testimony from Misty Lucas, respondent’s counselor at the

United Methodist Children’s Home located in Mount Vernon. Lucas is a licensed

counselor. She testified that she worked with respondent from August 2010 until January

2013 on a weekly basis for juvenile sex offender treatment and has had contact with

respondent approximately two times per year since that time. Based on her observations

of respondent over the past several years, Lucas testified that she had seen great growth

in respondent and that respondent had shown remorse and empathy for his victims. Lucas

testified she did not consider respondent to be a risk to the community.

¶ 10   The court additionally considered the testimony of respondent and respondent’s

father, K.D., as well as victim statements. Respondent and K.D. testified that respondent

had matured from the time the incidents took place, and opined that respondent posed no

risk to the community. The victim statements, read by the mothers of the victims,

recounted the appalling encounters between respondent and the minor victims and

pleaded that respondent’s sex offender registration not be terminated.


                                             5

¶ 11   Following the hearing, the court entered an order on January 18, 2017, denying

respondent’s petition to terminate his sexual offender registration. The court called the

factual basis underlying the adjudication both “disturbing and disgusting” and observed

that both of respondent’s victims were between two and four years old at the time the

offenses were committed. The court found the evidence clearly demonstrated respondent

gained the trust of the victims and the victims’ parents, and after doing so, respondent

repeatedly molested the children over a period of months until he “grew bored.” The

court noted that respondent chose L.B., one of the victims, because “he could get away

with it and she would be easy.”

¶ 12   The court further concluded that respondent’s testimony lacked credibility. The

court found there were inconsistencies regarding respondent’s testimony, which were not

explained to the court’s satisfaction, and observed respondent’s manner and tone to be

“well-rehearsed” and “less than forthright.” The court stated it considered Lucas’s

testimony that respondent was not a risk to the community, but found it to be of minimal

probative value because Lucas had not been in close contact with respondent for

approximately three years.

¶ 13   In its conclusion, the court stated, in relevant part:

       “[T]he Court finds [respondent] has failed to prove by a preponderance of the

       evidence that he poses ‘no risk’ to the community. Both experts found him to be

       low risk. The Court is unwilling to give that statutory direction a lesser meaning.

       The Legislature chose to make the standard ‘no risk.’ Low risk is not the same as


                                               6

       no risk. The Court finds by a preponderance of the evidence that [respondent] is a

       low risk to the community; however, that does not meet the standard set out in 730

       ILCS 150 3/5. Based on the evidence presented, the Court cannot find the burden

       to prove he is no risk to the community has been met.”

¶ 14   Respondent filed a motion to reconsider on February 17, 2017. In his motion,

respondent indicated that the court denied his petition to terminate his sexual registration

because he failed to prove by a preponderance of the evidence under section 3-5 of the

Act that he poses no risk to the community. 730 ILCS 150/3-5 (West 2014). Respondent

asserted both Stover’s and Adkerson’s evaluation reports concluded respondent posed the

lowest possible risk to the community and that he should be released from his sex

offender registry requirements. Respondent argued that the interpretation of this statute to

require a complete absence of risk renders it impossible to comply with and, therefore,

meaningless. As respondent indicated, Adkerson’s evaluation report stated, “[a] finding

of no risk is not possible, as some risk for sexual offense exists even among the general

population for whom no prior sexual offenses have been identified.” Respondent further

alleged that he met his burden by a preponderance of the evidence.

¶ 15   The court denied respondent’s motion, finding the totality of the evidence leads to

the conclusion that respondent is a low risk to reoffend as opposed to no risk. The court

rejected respondent’s argument regarding statutory interpretation. Specifically, the court

concluded:

              “The thrust of the argument by [respondent] is that it is impossible to meet

       the burden of ‘no risk’ as no expert is likely to ever opine that absolute of an
                                          7

       opinion. In fact, both experts in this matter found [respondent] to be ‘low-risk’ to

       re-offend. The Court agrees that the statute creates a very high burden on a

       Petitioner.

                                              ***

              The statute clearly requires the Court to make a finding that the applicant

       presents no risk to the community. The Court must give that language meaning.

       No clearly means something different than low. The Court believes Counsel’s

       arguments that it is a very difficult, if not impossible, burden to be persuasive.

       However, that is a cry to change the legislation. This Court declines to do so.”

¶ 16   This appeal followed.

¶ 17                                   ANALYSIS

¶ 18   Prior to discussing the arguments raised by respondent in this appeal, we address

the timeliness of our decision. Pursuant to Illinois Supreme Court Rule 660A(f) (eff. May

1, 2013), which sets forth expedited procedures for appeals in juvenile delinquency

proceedings, “[e]xcept for good cause shown, the appellate court shall file its decision

within 150 days after the filing of the notice of appeal.” Accordingly, the decision in this

case was due on September 9, 2017. However, the case was not placed on the oral

argument schedule until September 28, 2017. For this reason, there is good cause to issue

this decision after the 150-day deadline.

¶ 19   Turning to the merits, respondent raises two arguments on appeal. First,

respondent argues the “no risk” requirement under section 3-5(d) of the Act—which, if


                                             8

proven by a preponderance of the evidence, permits a court to terminate an individual’s

sexual offender registration—creates an impossible burden to obtain and renders this

statutory provision meaningless. Respondent requests that this court reverse and remand

this cause with directions regarding the reasonableness of “no risk” under section 3-5(d).

Second, respondent argues that the trial court, after considering the seven factors outlined

in section 3-5(e) of the Act, erred in denying respondent’s petition to terminate his sexual

offender registration. We address these contentions in turn.

¶ 20   Because respondent’s first argument concerns statutory interpretation, we apply

de novo review. MD Electrical Contractors, Inc. v. Abrams, 228 Ill. 2d 281, 286 (2008).

It is well settled that the primary rule of statutory construction is to ascertain and give

effect to the intent of the legislature. Brucker v. Mercola, 227 Ill. 2d 502, 513 (2007). The

best indication of legislative intent is the language of the statute itself, and, therefore, our

inquiry appropriately begins with the words used by the legislature. Brucker, 227 Ill. 2d

at 513. Where the statutory language is clear and unambiguous, there is no need to resort

to other aids of construction. Brucker, 227 Ill. 2d at 513. Further, we may not depart from

the plain language of the statute by reading into it exceptions, limitations, or conditions

that conflict with the expressed intent. People v. Perry, 224 Ill. 2d 312, 323-24 (2007).

However, where the language used is susceptible to more than one reasonable

interpretation, the court may look to additional sources to determine the legislature’s

intent. Brucker, 227 Ill. 2d at 513-14. In order to ascertain the legislature’s intent, the

court may properly consider not only the language of the statute, but also the purpose and

necessity for the law, the evils sought to be remedied, and the goals to be achieved.
                                           9

People v. Collins, 214 Ill. 2d 206, 214 (2005). When interpreting the plain language of a

statute, we presume the legislature did not intend absurd, inconvenient, or unjust results.

In re Rufus T., 409 Ill. App. 3d 969, 975-76 (2011).

¶ 21   The statutory provision at issue in this case is section 3-5 of the Act, which

specifies the rights and obligations of juvenile delinquents who are subject to the Act.

730 ILCS 150/3-5 (West 2014). In relevant part, section 3-5 provides:

              “(d) The court may upon a hearing on the petition for termination of

       registration, terminate registration if the court finds that the registrant poses no

       risk to the community by a preponderance of the evidence based upon the factors

       set forth in subsection (e).

              ***

              (e) To determine whether a registrant poses a risk to the community as

       required by subsection (d), the court shall consider the following factors:

                     (1) a risk assessment performed by an evaluator licensed under the

              Sex Offender Evaluation and Treatment Provider Act [(225 ILCS 109/1 et

              seq. (West 2014))];

                     (2) the sex offender history of the adjudicated juvenile delinquent;

                     (3) evidence of the adjudicated juvenile delinquent’s rehabilitation;

                     (4) the age of the adjudicated juvenile delinquent at the time of the

              offense;

                     (5) information related to the adjudicated juvenile delinquent’s

              mental, physical, educational, and social history;
                                            10 

                     (6) victim impact statements; and

                     (7) any other factors deemed relevant by the court.

              (f) At the hearing set forth in subsections (c) and (d), a registrant shall be

       represented by counsel and may present a risk assessment conducted by an

       evaluator who is licensed under the Sex Offender Evaluation and Treatment

       Provider Act.” 730 ILCS 150/3-5(d), (e), (f) (West 2014).

¶ 22   As previously stated, respondent contends that the “no risk” requirement under

section 3-5(d) creates an impossible burden. In support of his argument, respondent

asserts that experts in the field of sex offender treatment will never make a formal finding

lower than “low risk.” As respondent indicates, Adkerson’s report, which concluded

respondent was a “low risk” to the community, stated “[a] finding of no risk is not

possible, as some risk for sexual offense exists even among the general population for

whom no prior sexual offenses have been identified.” Respondent contends it is irrational

that a court must make a finding of “no risk” in order to terminate sexual offender

registration, but must consider a risk assessment performed by a licensed evaluator

pursuant to section 3-5(e) of the Act which will not label a petition lower than “low risk.”

Respondent further argues the legislative history indicates the court was intended to have

discretion in determining whether to grant a petition to terminate sexual offender

registration, and the plain language of the statute has stripped the court of that discretion.

¶ 23   After careful consideration, we do not find the statutory language at issue to be

ambiguous. Section 3-5(d) clearly requires the court to make a finding, by a

preponderance of the evidence, that the applicant poses “no risk” to the community. 730
                                           11 

ILCS 150/3-5(d) (West 2014). The phrase “no risk” requires no construction. As set forth

above, where the statute’s language is clear and unambiguous, we must apply it as written

without resort to extrinsic aids to statutory construction. Perry, 224 Ill. 2d at 323.

Moreover, the rules of statutory construction dictate that we not look beyond the plain

language of the Act unless a literal interpretation would produce an absurd result. Grams

v. Autozone, Inc., 319 Ill. App. 3d 567, 570 (2001). Here, we find nothing which suggests

“no risk” within the meaning of section 3-5(d) is ambiguous or absurd.

¶ 24   Further, contrary to respondent’s assertion, we do not find this provision creates an

impossible burden for respondent to obtain. We are also unconvinced by respondent’s

argument concerning legislative intent. As previously stated, respondent argues the

legislative history indicates the court was intended to have discretion in deciding whether

to grant a petition to terminate sexual offender registration. Respondent asserts the plain

language of section 3-5(d) has stripped the court of discretion, and instead “requires a

petitioner to meet the bright-line burden of ‘no risk.’ ”

¶ 25   The Act sets forth a comprehensive scheme providing for the registration of sex

offenders. People v. Beard, 366 Ill. App. 3d 197, 199 (2006). Our supreme court has

observed that “the legislature’s intent in requiring registration of sex offenders was to

create an additional measure of protection for children from the increasing incidence of

sexual assault and child abuse.” People v. Malchow, 193 Ill. 2d 413, 420 (2000).

Protection of the public, rather than punishing sex offenders, is the intent of the Act.

People v. Bonner, 356 Ill. App. 3d 386, 388-89 (2005). Regarding section 3-5 of the Act,

the Second District Appellate Court has observed that this provision “was intended to
                                         12 

protect the rights of juveniles who committed less serious sex offenses and prevent them

from having to spend their adult lives registered as sex offenders.” In re Rufus T., 409 Ill.

App. 3d at 974.

¶ 26   The legislative history of section 3-5 shows the legislature intended to create an

outlet that would apply in certain cases. Specifically, the legislature envisioned that some

juveniles would be able to obtain relief from the continuous burden of being registered as

a sex offender. To obtain relief, the legislature adopted a preponderance of the evidence

as the burden of proof. Our supreme court has defined a preponderance of the evidence as

that evidence which renders a fact more likely than not. People v. Brown, 229 Ill. 2d 374,

385 (2008). After careful consideration, we find this burden is not unreasonable or

impossible to satisfy. If the statute employed an “impossible burden” as respondent

suggests, it would be a much heavier burden of proof such as beyond a reasonable doubt

or clear and convincing evidence. By adopting a preponderance of the evidence as the

burden of proof, the legislature afforded petitioners the opportunity to prove they pose

“no risk” to the community. In this case, the court, after considering the factors outlined

in section 3-5(e) of the Act (which included the evaluations concluding respondent was a

low risk to the community), simply determined respondent failed to meet that burden.

730 ILCS 150/3-5(e) (West 2014). It is clear that the burden of proof adopted by the

legislature is not unreasonable or unattainable.

¶ 27   In sum, we do not find that the “no risk” requirement under section 3-5(d) creates

an impossible burden. Although we agree the statute creates a very high burden on

respondent, a showing of “no risk,” while under limited circumstances, is not
                                    13 

unreasonable or impossible to obtain. It was possible for respondent to prove he posed no

risk to the community by a preponderance of the evidence. We further note that the

offenses committed by respondent are a far cry from the “less serious sex offenses”

section 3-5 is intended to protect. For these reasons, we reject respondent’s argument.

¶ 28   Respondent’s second argument on appeal alleges that the trial court erred in

denying his petition to terminate sexual offender registration. As previously stated,

section 3-5(d) of the Act provides that a court may terminate a sexual offender’s

registration if it finds the registrant poses “no risk” to the community by a preponderance

of the evidence. 730 ILCS 150/3-5(d) (West 2014). Again, our supreme court has defined

a preponderance of the evidence as the amount of evidence that leads a trier of fact to

conclude a fact is more probable than not. In re Arthur H., 212 Ill. 2d 441, 464 (2004).

Thus, respondent was required to submit sufficient evidence to the court that it was more

probable than not he posed “no risk” to the community. As previously stated, in order to

make such a determination, section 3-5(e) of the Act directs the court to consider the

following factors: a risk assessment performed by a licensed evaluator; sex offender

history and evidence of rehabilitation of the adjudicated juvenile delinquent; the age of

the adjudicated delinquent at the time of the offense; information about the mental,

physical, educational, and social history of the adjudicated juvenile delinquent; victim

impact statements; and any other factors deemed relevant by the court. 730 ILCS 150/5­

3(e) (West 2014).

¶ 29   In this case, the trial court found respondent failed to meet his burden of

establishing he posed “no risk” to the community. In reviewing the trial court’s
                                       14 

conclusion on appeal, we are confined to deciding whether it was against the manifest

weight of the evidence. Eychaner v. Gross, 202 Ill. 2d 228, 251 (2002) (“In close cases,

where findings of fact depend on the credibility of witnesses, it is particularly true that a

reviewing court will defer to the findings of the trial court unless they are against the

manifest weight of the evidence.”). A decision is against the manifest weight of the

evidence only where an opposite conclusion is clearly apparent or where the findings

appear to be unreasonable, arbitrary, or not based on the evidence presented. Eychaner,
202 Ill. 2d at 252. Under the manifest weight standard, great deference is afforded to the

trial court as the finder of fact because it is in the best position to observe the conduct and

demeanor of the parties and witnesses. Best v. Best, 223 Ill. 2d 342, 350 (2006). As the

trial court sits in a superior position to observe the parties and witnesses, we will not

substitute our judgment for that of the trial court regarding the credibility of the

witnesses, the weight to be given the evidence, or the inferences to be drawn. Best, 223
Ill. 2d at 350-51. In other words, we must draw all reasonable evidentiary inferences in

support of the trial court’s judgment, and the trial court’s judgment will not be reversed

unless an opposite conclusion is clearly apparent. Wildman, Harrold, Allen & Dixon v.

Gaylord, 317 Ill. App. 3d 590, 599 (2000).

¶ 30   Here, respondent presented evidence that showed he made progress through his

efforts in rehabilitation. This evidence included the evaluations conducted by Stover and

Adkerson, which concluded respondent was a low risk to the community and

recommended that respondent be released from his sex offender requirements. The court

also heard testimony from Lucas, respondent’s treatment provider at the United
                                     15 

Methodist Children’s Home, who testified that respondent had completed all of his

treatment and therapy requirements, and who opined that respondent posed no risk to the

community. The court was aware respondent had completed his required evaluations and

treatments and acknowledged respondent had made improvements in his evaluations over

the years. The court also acknowledged respondent’s evaluators thought highly of him.

The court was further aware that respondent was in the process of successfully continuing

his education in college, and stated it was impressed with respondent’s support structure.

¶ 31   However, the court questioned the reliability of respondent’s testing. The court

noted Adkerson’s testing of respondent contained inconsistent response patterns that

could reduce the validity of the test results and found Adkerson’s report of respondent

having questionable impulse control to be of concern. The court also noted it was

concerned with the State’s evaluation conducted after respondent’s sentencing, which

cautioned there may be a misleading impression of rapid progress, and found Lucas’s

testimony to be of minimal probative value because Lucas had not been in close contact

with respondent for more than three years.

¶ 32   Furthermore, the court made detailed findings that clearly support its decision

denying respondent’s petition. Specifically, the court found respondent’s testimony

lacked credibility, as there were inconsistencies regarding respondent’s testimony, which

were not explained to the court’s satisfaction. The court concluded respondent’s “manner

and tone seemed well-rehearsed and appeared to be less than forthright” and was

concerned with respondent’s maturity and the effect of releasing him from registration

while the victims are still minors. The court concluded that continued registration would
                                            16 

offer some protection to the minor victims without risk that the victims would have to

reveal to third parties the circumstances of the incidents in order to avoid situations where

respondent is present. While the court determined respondent proved by a preponderance

of the evidence that he is a “low risk” to the community, it concluded he failed to meet

his burden of establishing he poses “no risk” to the community as required under section

3-5(d) of the Act. 730 ILCS 150/3-5(d) (West 2014).

¶ 33   In light of the foregoing, we cannot say that the trial court’s decision denying

respondent’s petition was against the manifest weight of the evidence. A careful review

of the record shows the court was presented conflicting testimony and evidence, and the

court weighed that conflicting testimony and evidence accordingly before reaching its

decision denying respondent’s petition. The record further shows that in reaching its

decision, the court appropriately considered the seven factors listed under section 3-5(e)

of the Act. 730 ILCS 150/3-5(e) (West 2014). As a reviewing court, we will not reverse a

trial court’s decision simply because we might have reached a different conclusion based

on conflicting evidence. Bank of Elk Grove v. City of Joliet, 167 Ill. App. 3d 457, 461

(1988). As previously stated, this is because the trial court sits in the best position to

observe the conduct and demeanor of the witnesses. Here, although we may have

weighed the evidence differently, we cannot say the court’s judgment was unreasonable,

arbitrary, or not based on the evidence. Accordingly, we reject respondent’s argument.




                                             17 

¶ 34                                 CONCLUSION

¶ 35   In sum, we conclude that section 3-5(d) of the Act clearly requires an individual to

prove he poses “no risk” to the community by a preponderance of the evidence in order to

permit a court to terminate his or her sexual offender registration. This is not an

impossible burden to obtain. However, considering that medical experts refuse to label an

offender as “no risk” (the lowest recognized category by the treatment providers in this

case was “low risk” or “lowest possible risk”), we encourage the legislature to reconsider

that standard. We further conclude that the court’s decision denying respondent’s petition

was not against the manifest weight of the evidence. For these reasons, we affirm the

order of the circuit court of Williamson County, denying respondent’s petition to

terminate his sexual offender registration. We note that nothing in this opinion prevents

respondent from seeking relief in the future.



¶ 36   Affirmed.




                                            18 

                                    2017 IL App (5th) 170133

                                         NO. 5-17-0133

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

In re T.J.D., a Minor                     )     Appeal from the
                                          )     Circuit Court of
(The People of the State of Illinois,     )     Williamson County.
                                          )

        Petitioner-Appellee,              )

                                          )

v. 	                                      )     No. 10-JD-26
                                          )
T.J.D.,                                   )     Honorable
                                          )     Jeffrey A. Goffinet,

        Respondent-Appellant).            )     Judge, presiding.

______________________________________________________________________________

Opinion Filed:          November 16, 2017
______________________________________________________________________________

Justices:               Honorable Richard P. Goldenhersh, J.

                  Honorable John B. Barberis, J., and
                  Honorable David K. Overstreet, J.,
                  Concur
______________________________________________________________________________

Attorney          Andrew T. Flynn, Lawler Brown Law Firm, 1600 W. Main Street, P.O.
for               Box 1148, Marion, IL 62959
Appellant
______________________________________________________________________________

Attorneys         Hon. Brandon Zanotti, State’s Attorney, Williamson County Courthouse,
for               Marion, IL 62959; Patrick Delfino, Director, David J. Robinson, Acting
Appellee          Deputy Director, Patrick D. Daly, Sharon Shanahan, Staff Attorneys,
                  Office of the State’s Attorneys Appellate Prosecutor, 730 East Illinois
                  Highway 15, Suite 2, P.O. Box 2249, Mt. Vernon, IL 62864
______________________________________________________________________________